McCOMB, J.
I dissent. I would reverse the judgment with directions to the trial court to discharge the alternative writ and deny the petition for a writ of mandate for the reasons expressed by Mr. Justice Bray in the opinion prepared by him for the Court of Appeal in Yakov v. Board of Medical Examiners (Cal.App.) 58 Cal.Rptr. 644.
Appellant’s petition for a rehearing was denied February 8, 1968, and the opinion was modified to read as printed above. Peek, J.,* sat in place of Mosk, J., who deemed himself disqualified. McComb, J., was of the opinion that the petition should be granted.